ON CONFESSION OF ERROR
Per Curiam.
The Defendant appeals an order committing him to a maximum-risk residential facility in four delinquency cases. The State concedes the Defendant does not *244meet the criteria for commitment to a maximum-risk residential facility. See §§ 985.465, .494, Fla. Stat. (2016). In light of the State’s proper concession of error, we vacate the dispositions and remand for the circuit court to resentence the Defendant to a disposition authorized by law.

Disposition vacated and remanded for resentencing.

Forst, Klingensmith and Kuntz, JJ., concur.